Citation Nr: 1525370	
Decision Date: 06/12/15    Archive Date: 06/19/15	

DOCKET NO.  11-27 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for hypertension.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to November 1975.  It is not shown or alleged that he had service in Vietnam.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This case was previously before the Board in May 2014, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  Type II diabetes mellitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

2.  Hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in January 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veterans Benefits Management System (VBMS) file, to include testimony presented at a hearing before the undersigned Veterans Law Judge in June 2012, as well as service treatment records, and both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the VBMS electronic file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for Type II diabetes mellitus and hypertension.  In pertinent part, it is contended that both of those disabilities had their origin during the Veteran's period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disability, there must competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of the disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease, such as hypertension, or Type II diabetes mellitus, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of either hypertension or diabetes mellitus.  At the time of a service separation examination in September 1975, the Veteran denied any problems with high or low pressure, and similarly denied any difficulty with sugar or albumin in his urine.  

In point of fact, the earliest clinical indication of the presence of either hypertension or diabetes mellitus is revealed by private medical records dated in 2005, approximately 30 years following the Veteran's discharge from service, at which time there was noted the presence of both of those disabilities.  

The Board observes that, following a VA examination in July 2014, which examination, it should be noted, involved a full review of the Veteran's VBMS file and medical records, it was the opinion of the examiner that the Veteran suffered from both hypertension and Type II diabetes mellitus, but that neither of those disabilities had their origin during, or were in any way the result of, the Veteran's period of active military service.  This was particularly the case given the fact that, apparently by history, the Veteran was diagnosed with high blood pressure and diabetes no earlier than the mid-1980's or early 1990's.  Moreover, the Veteran was known to be overweight, with a most recent weight of 248 pounds and a body mass index of 31.9.  In the opinion of the examiner, given the length of time leading to a diagnosis of diabetes and hypertension, it was less likely than not that either of those disabilities were related to his active military service.  Moreover, the Veteran was overweight, which was a known risk factor for both hypertension and diabetes mellitus.  In the opinion of the examiner, the Veteran's hypertension and diabetes mellitus were most likely related to his obesity, which, as previously noted, was a known risk factor for the development of both hypertension and diabetes.  

The Board finds the aforementioned opinion of a VA physician highly probative, because that opinion was based upon a review of the Veteran's entire VBMS file, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's VBMS electronic file, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran's hypertension and diabetes mellitus, first persuasively documented many years following service discharge, had their origin during, or are in any way related to, his period of active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his Type II diabetes and hypertension to his period of active military service.  However, not until August 2009, many years following his discharge from service, did the Veteran file a claim for service connection for either of those disabilities.  Moreover, the earliest clinical indication of the presence of either of the disabilities at issue is at a point in time many years following the Veteran's discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no persuasive evidence suggesting a link between the disabilities at issue and the Veteran's period of active military service.  Under the circumstances, his claims for service connection must be denied.  

The Board acknowledges the Veteran's testimony regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's Type II diabetes mellitus and hypertension to his period of active military service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the etiology of the disabilities in question falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's diabetes mellitus or hypertension with any incident or incidents of his period of active military service.  Accordingly, and as noted above, the Veteran's claims for service connection must be denied.  


ORDER

Entitlement to service connection for Type II diabetes mellitus is denied.  

Entitlement to service connection for hypertension is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


